Opinion of the court by
Mr. Justice Woods.
*185The only question presented is whether an action for the wrongful taking and detention of personal property, when brought before a justice of the peace, must be commenced in the township in which the defendant resides, or that in which the property was unlawfully taken and detained, or may it be brought before any justice of the county in which the defendant resides ?
There is some conflict in the decisions and dicta of this court; see Jocelyn v. Barritt, 18 Ind. 128; Beddinger’s adm’r v. Jocelyn, 18 Ind. 325; Test v. Small, 21 Ind. 127; Nesbit v. Long, 37 Ind. 300.
The section of the law (2 Rev. Stat., 1876, p. 628, sec. 71) which confers jurisdiction in such cases upon justices of the peace authorizes the justice before whom the complaint shall be filed, to issue his writ “ to some constable of the countyand it having been held in Beddinger’s adm’r v. Jocelyn, and Test v. Small, supra, that the action may be commenced in any township of the county in which (county) the defendant resides, we adhere to the doctrine of those cases, overruling the others so far as inconsistent.
Judgment reversed with costs, and with instruction to sustain the demurrer to the answer in abatement.